Citation Nr: 0206900	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for residuals of a gunshot wound to the right shoulder, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1981.

When this matter was last before the Board of Veterans' 
Appeals in November 2000, it was remanded to the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) for the promulgation of a statement of the case 
as to an issue that was related to the matter currently on 
appeal, namely whether a June 1997 rating decision was 
clearly and unmistakably erroneous when it established 
service connection for the veteran's right shoulder 
disability as the veteran's dominant or major side.  In that 
remand, the current issue was deferred.  A statement of the 
case was issued as to the clear and unmistakable error issue 
on December 21, 2000.  The veteran had 60 days from that date 
in order to perfect an appeal as to that issue by filing a 
substantive appeal, but failed to do so.  The issue set out 
on the first page of this decision is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran is left hand dominant.  

3.  The veteran's service-connected residuals of a gunshot 
wound to the right (non dominant) shoulder is manifested by 
well-healed, non-tender scars; limitation of range of motion 
of the shoulder joint due to pain and stiffness, but range of 
motion without pain in forward elevation to 160 degrees, 
abduction to 150 degrees, and internal and external rotation 
to 75 degrees; muscle atrophy in the entrance of the wound 
with scarring and depression; strong grip of the right hand, 
but right upper extremity strength of 3/5 compared to 5/5 on 
the left.  These manifestations are representative of not 
more than moderately severe injury to the extrinsic muscles 
of the shoulder girdle (Muscle Group II), producing not more 
than moderately severe impairment of the right (non-dominant) 
shoulder.




CONCLUSION OF LAW

Restoration of a 30 percent evaluation for the service-
connected residuals of a gunshot wound to the right (non-
dominant) shoulder is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.72, and Part 
4, Diagnostic Code 5302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  This 
issue is based upon a unilateral decision of the RO in 
November 1998 that proposed the reduction in the evaluation 
of the veteran's right shoulder disorder, and as such there 
is no application specifically designated for such purposes.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised by the RO of the type of evidence lacking to 
demonstrate entitlement to restoration of the 30 percent 
evaluation for his right shoulder disorder in the notice 
associated with the November 1998 proposal for the reduction; 
the notice of the May 1999 rating decision that implemented 
the proposed reduction; the July 1999 statement of the case; 
the November 2000 remand from the Board; an April 2001 letter 
from the RO apprising the veteran of the VCAA and its effect 
on the development of his case; the July 2001 supplemental 
statement of the case; and the March 2002 supplemental 
statement of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records, VA treatment records, and private treatment records 
as they were identified by the veteran.  A letter was sent to 
the veteran in April 2001 requesting medical evidence that 
showed that his right shoulder disorder had increased in 
severity.  The veteran responded in May 2001 by stating that 
although he writes with his left hand, he uses his right hand 
for household chores, picking up things, and working.  He did 
not submit any additional evidence or identify the location 
of such evidence.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.

Additionally, the veteran was afforded pertinent VA 
examination in December 1996.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
Neither the veteran nor his representative have contended 
implicitly or otherwise that the veteran's right shoulder 
disorder has increased in disability since that examination.  
Consequently, the Board finds that an additional examination 
is not required in this case.  See VAOPGCPREC 11-95; 38 
C.F.R. § 3.327(a) (2001) (reexaminations will be required 
where evidence indicates that there has been a material 
change in disability).  In summation, there is more than 
sufficient evidence of record to decide this claim properly 
and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background

Service medical records disclose that on March 18, 1981, the 
veteran sustained an accidental self-inflicted gunshot wound 
to the right shoulder from an M-16 rifle.  On March 19, 1981, 
debridement was performed of both the posterior wound and the 
anterior wound.  The veteran was said to have awoken from the 
procedure having tolerated it well.  

X-ray of the right shoulder on March 23, 1981 revealed soft 
tissue abnormality with effacement of soft tissue planes.  No 
definite fracture was seen.  However, accumulation of gas in 
the soft tissues suggested that an injury to the axillary 
artery, vein and brachial plexus should be considered.  

The veteran was seen in physical therapy on April 7, 1981 for 
complaints of decreased range of motion of the right 
shoulder, and a feeling that his shoulder was numb and sore.  
It was noted that the veteran had a hole in his skin where 
the bullet had entered the anterior aspect of the right 
shoulder.  There was noted pain and tenderness to palpation.  
Range of motion was:  flexion from 0 to 100 degrees; 
abduction from 0 to 100 degrees; internal rotation from 0 to 
70 degrees; external rotation from 0 to 25 degrees; and 
extension from 0 to 50 degrees.  

A treatment note dated April 8, 1981 indicated that the area 
was healing well with minimal drainage.  The assessment was 
status post gunshot wound to the shoulder.  

The veteran was seen on April 23, 1981 for complaints of pain 
in the right shoulder and arm.  Upon examination, a scar on 
the right pectoral was observed.  Range of motion was good.  
The assessment was scar contraction adhesion.  The treatment 
plan was physical therapy.  

Service medical records include a report of medical history 
dated May 28, 1981 and signed by the veteran, wherein it is 
indicated that he is left-handed.  

Post-service medical records include a December 1996 VA 
examination report documenting the examination of the 
veteran's right shoulder.  The report of that examination 
noted by history that the veteran "was hit on the right 
shoulder anteriorly and exited on the back by a loaded M16 
rifle that he accidentally dropped on the ground."  It was 
noted that the veteran had been treated "with just secondary 
healing and it healed well."  The veteran was reported to 
have been working as a laborer, but that he had been out of a 
job since September 1996.  It was further noted by history 
that the veteran's main complaint was tightness with pain on 
movement of the right shoulder.  The shoulder also tightened 
with pain when the veteran would bend out.  On lifting 15 
pounds, there was tightness and pain in the shoulder area.  

Upon examination, the veteran was noted to be left-handed.  
He did not appear to the examiner to be in acute distress or 
chronically ill.  The veteran removed his clothing in the 
usual manner without any difficulty, showing a wound that was 
depressed and wrinkled.  It measured 2 inches in length by 3-
3/4 inches in width.  The wound was dry and healed.  This was 
the entrance area.  On the back of the shoulder was a scar, 
round in shape.  It measured 1 by 1 inch in area.  This was 
the exit of the gunshot wound.  The right shoulder seemed to 
be a little drooping compared to the left.  The range of 
motion of the shoulder joint showed forward elevation of 160 
degrees without pain.  Aggressively with pain, it went up to 
170 degrees.  Abduction was 150 degrees without pain and 160 
degrees with pain, aggressively.  Internal and external 
rotation was with pain 80 degrees; without pain 75 degrees.  
With repeated motion of the right shoulder, it weakened the 
strength of the muscles in that area reducing the forward 
elevation of 165 degrees, and abduction of 165 degrees.  It 
was noted that there was no localized tenderness of the scar 
area.  There was muscle involvement in the entrance of the 
wound with scarring and depression.  The diagnoses were 
"residual scar of gunshot wound entrance, right anterior 
area, through and through with exit on the posterior with 
muscle tissue involvement in the entrance area with 
limitation of range of motion due to pain and stiffness 
noted."  Grip of the right hand was described by the 
examiner as strong.  The strength of the upper extremities on 
the right was noted to have been 3/5 compared to the left 5/5 
with muscle atrophy at the entrance of the right shoulder 
wound noted.  

An X-ray report dated in December 1996 noted the 
radiologist's impression was that the inferior of the distal 
clavicle appeared to be mildly lower than acromion to 
correlate clinically.  There was noted to be "shoulder 
impingement syndrome or mild dislocation of ACJ" 
(acromioclavicular joint).

In June 1997, the RO issued a rating decision that granted 
service connection for residuals of a gunshot wound of the 
right shoulder, and assigned a 30 percent evaluation under 
Diagnostic Code 5302, effective from September 18, 1996.  In 
the reasons for the decision, it was noted that the 
evaluation of 30 percent was being assigned for a moderately 
severe disability, and that a higher evaluation of 40 percent 
would not be warranted since severe muscle damage or severe 
limitation of motion was not shown.  

In a November 1998 rating decision, it was determined that 
the decision to grant an increased evaluation for the 
veteran's service-connected right shoulder based upon him 
being right hand dominant (major) was clearly and 
unmistakably erroneous.  The evaluation of the right shoulder 
disorder, then rated as 30 percent disabling, was proposed to 
be decreased to 20 percent.  

In a May 1999 rating decision, the evaluation of the 
veteran's right shoulder disorder was decreased from a 30 
percent rating to a 20 percent rating, effective from August 
1, 1999.  

In June 1999, the veteran filed a notice of disagreement with 
the May 1999 rating decision that reduced the evaluation of 
his right shoulder disorder to 20 percent.  The veteran 
asserted that he is, in fact, right hand dominant, arguing 
that although he writes with his left hand, he does all of 
his work with his right hand.  

Post-service VA and private medical records dated from 
February 1983 to September 2000 show no complaints, 
treatment, or diagnosis pertaining to the veteran's right 
shoulder.  

Four statements are of record signed by lay individuals.  A 
statement from R.C. dated December 12, 2001, states that the 
veteran had worked for him for the previous 2 years and that 
he had only seen the veteran use his right hand for work-
related duties.  An undated statement from G.C. stated that 
he had seen the veteran on an almost daily basis since 
January 2000 since the veteran worked with him.  G.C. noted 
that the veteran used his right hand for everything except 
writing, and that the veteran is basically useless with his 
left hand.  A statement from R.L.O. dated December 12, 2001, 
stated that he had known the veteran for the previous couple 
of years because the veteran had volunteered at the AA Club 
where he was president.  R.L.O. stated that the veteran had 
always worked with his right hand even though he writes left-
handed.  A statement from D.M., dated December 12, 2001, 
noted that she is the veteran's mother, and stated that the 
veteran was right hand dominant and that the one thing that 
he does with his left hand is write.  She noted that several 
years prior, the veteran was working on a ship and almost 
lost fingers on his right hand while working.  

Analysis

The issue before the Board is restoration of a 30 percent 
disability rating for residuals of a gunshot wound to the 
right shoulder, currently rated as 20 percent disabling.  In 
other words, was the May 1999 rating decision proper when it 
reduced the evaluation of the veteran's right shoulder 
disorder from a 30 percent rating to a 20 percent rating, 
effective from August 1, 1999?  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has contended that the former 30 percent 
disability evaluation that he had for his service-connected 
right shoulder disorder should be restored.  The Board notes 
that if two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  

The veteran is currently rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5302, for a gunshot wound to Muscle Group II.  
Under this and other potentially applicable diagnostic codes 
explained in detail below, a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record, or by testing 
on VA examination.  Only one hand shall be considered 
dominant.  The injured hand, or the most severely injured 
hand, of an ambidextrous individual will be considered the 
dominant hand for rating purposes.  38 C.F.R. § 4.69 (2001).

Under Diagnostic Code 5302, a 20 percent disability 
evaluation is for assignment where there is moderately severe 
disability of the extrinsic muscles of the shoulder girdle of 
the nondominant upper extremity.  A 30 percent disability 
evaluation is for assignment where there is moderately severe 
disability of the extrinsic muscles of the shoulder girdle of 
the dominant upper extremity, or severe disability of those 
same muscles in the nondominant upper extremity.  A 40 
percent disability evaluation is for assignment where there 
is severe disability of the extrinsic muscles of the shoulder 
girdle of the dominant upper extremity; this is the maximum 
disability evaluation which may be assigned under this Code.  
38 C.F.R. § 4.73, Diagnostic Code 5302 (2001).  

A simple wound of muscle without debridement, infection or 
effects of laceration should be considered as productive of 
slight impairment.  Consideration should be given to service 
department records of the wound which may show slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and the absence of 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  Objective findings should include a 
minimum scar; slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus and no significant impairment 
of function and no retained metallic fragments.  38 C.F.R. § 
4.56(a).

Through and through or deep penetrating wounds of relatively 
short track by single bullet or small shell or shrapnel 
fragment are to be considered as of at least moderate degree.  
Absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection are for 
consideration.  Also for consideration is the presence of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).

Moderately severe disability is characterized by through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).

For severe muscle disabilities, the type of injury is a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
history includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Objective findings include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; and muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests; 
visible or measurable atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; or induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

Under the laws administered by VA, disabilities of the 
shoulder and arm can also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2001).  Once again a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  

Normal ranges of motion of the shoulder are forward elevation 
(flexion) zero to 180 degrees, abduction zero to 180 degrees, 
and internal and external rotation zero to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of an arm at shoulder level warrants a 20 evaluation 
whether it is the major or minor extremity.  When motion is 
limited to midway between the side and shoulder level, a 30 
percent evaluation is warranted for the major extremity and 
20 percent for the minor extremity.  When motion is limited 
to 25 degrees from the side, a 40 percent evaluation is 
warranted for the major extremity and 30 percent for the 
minor extremity.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and, 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001) pertains to 
other impairment of the humerus.  A 20 percent evaluation is 
warranted for impairment of either the major or minor 
extremity caused by malunion resulting in moderate deformity, 
or by infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  Marked deformity warrants a 30 percent evaluation for 
the major extremity and a 20 percent evaluation for the minor 
extremity.  Frequent episodes of dislocation and guarding of 
all arm movements warrants assignment of a 30 percent 
evaluation for the major extremity and 20 percent for the 
minor extremity.  A 50 percent evaluation is assigned where 
there is fibrous union of the major extremity and a 40 
percent evaluation is assigned for fibrous union of the minor 
extremity.  A 60 percent evaluation is warranted for nonunion 
or a false flail joint for the major extremity, and a 50 
percent evaluation is assigned for false flail joint of the 
minor extremity.  An 80 percent evaluation is warranted for 
loss of the humoral head (a flail shoulder) of the major 
extremity while the same disability warrants a 70 percent 
evaluation for the minor extremity.  

38 C.F.R. § 4.71a, Diagnostic Code 5203 (2001) pertains to 
impairment of the clavicle or scapula.  A maximum 20 percent 
evaluation is warranted for clavicular or scapular 
dislocation.

The Rating Schedule also maintains that a 10 percent rating 
is warranted for scars that are superficial, poorly nourished 
with repeated ulcerations or superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Other scars shall be rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The veteran's right shoulder disability was adjudicated by 
the RO both prior to and following the reduction in question 
as moderately severe under Diagnostic Code 5302.  The veteran 
has not disputed this finding, and the Board concurs with 
this characterization of his right shoulder disability as no 
more than moderately severe.  Essentially, the requisite 
pathology for the assessment of severe disability in the 
veteran's right shoulder has not been documented on objective 
examination.  Specifically, the in-service treatment report 
documenting treatment immediately following the in-service 
gunshot wound in 1981 shows no fractures of any kind.  The 
debridement was not extensive, involving only the entrance 
wound and exit wound.  There was no evidence of a prolonged 
infection, sloughing of soft parts, or intermuscular binding.  
The scars have never been described as ragged.  Although the 
entrance scar on the pectoral has been described as depressed 
in 1996 and contraction adhesion was noted in 1981, range of 
motion in the shoulder has always been found to be good.  In 
other words, any adhesion observed has not been shown to 
limit significantly the function of the muscle involved.  
Further, there has been no documentation of loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area; or muscles that swell and harden abnormally in 
contraction.  Tests of strength and endurance upon VA 
examination in December 1996 failed to indicate severe 
impairment of function when compared with the other 
extremity.  The veteran had only minimal loss (no more than 
10 degrees) of endurance in the right shoulder upon repeated 
movement.  The strength of the upper extremities on the right 
was noted to have been 3/5 compared to the left 5/5 with 
muscle atrophy at the entrance of the right shoulder wound 
noted.  His right hand grip was described as strong.  These 
findings do not approach severe impairment of function.  
38 C.F.R. § 4.56.  

Further, there has been minimal evidence of any of the other 
signs of severe muscle disability.  Essentially, while 
visible atrophy has been shown, it has been limited to the 
entrance of the right shoulder wound, and not to the entire 
shoulder.  There has been no X-ray evidence of minute 
multiple scattered foreign bodies; adhesion of a scar to any 
bone structure; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the tract of the 
missile; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 4.56.  
Clearly, the veteran's right shoulder disorder approximates 
no more than moderately severe disability.  

By the same token, there has been shown only minimal 
limitation of arm motion caused by the veteran's service-
connected right shoulder disability, even when considering 
any limitation caused by pain.  The motion of the veteran's 
right arm has been shown to be to a minimum of 160 degrees, 
even when taking into account such limitations caused by 
pain.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This 
minimal limitation of motion does not begin to approach the 
requisite limitation for a 30 percent evaluation for even the 
major extremity, namely the point of motion midway between 
the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

Further, neither malunion, fibrous union, nor nonunion has 
been shown in the veteran's right shoulder.  Thus an 
increased evaluation is not warranted under 38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2001) as it pertains to other 
impairment of the humerus.  

Finally, the veteran's right shoulder scars have never been 
described as poorly nourished with repeated ulcerations or 
tender and painful on objective demonstration.  Upon 
examination in 1996, "no localized tenderness of the scar 
area" was noted.  Neither have the scars been shown to have 
an effect upon the veteran's ability to move his right arm to 
a compensable degree.  Thus, a separate evaluation for the 
veteran's scars is not authorized under the provisions of 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 or 7805.  

In summary, the veteran's service-connected right shoulder 
disability has been found to be no more than moderately 
severe.  It is the veteran's pivotal contention, however, 
that his right upper extremity is his dominant upper 
extremity, and as such an assessment of a moderately severe 
disability in a dominant upper extremity warrants a 30 
percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 
5302.  Consequently, this case turns upon whether the veteran 
is right-hand dominant as he claims or left-hand dominant as 
found by the RO in the May 1999 rating decision.  

In support of the claim that he is right-hand dominant, the 
veteran has offered as evidence his own statements and the 
statements of others attesting to that fact.  Since June 
1999, the veteran has asserted in written statements that 
although he writes with his left hand, he does all of his 
work with his right hand, and should therefore be considered 
right-hand dominant.  The veteran has also submitted four lay 
statements supporting this position; two written by business 
associates, one by an AA Chapter officer, and another by his 
mother.  These statements were all prepared subsequent to the 
initiation of the appeal of the May 1999 rating decision.  

The evidence against the veteran's claim that he is right-
hand dominant consists of an in-service report of medical 
history dated May 28, 1981, and signed by the veteran, 
wherein it is indicated that he is left-handed; a December 
1996 VA examination report documenting the examination of the 
veteran's right shoulder, wherein the veteran was noted by 
the examiner to be left-handed; and the veteran's admission 
that he writes with his left hand.  

As previously stated, handedness for the purpose of a 
dominant rating will be determined by the evidence of record, 
or by testing on VA examination.  Only one hand shall be 
considered dominant.  The injured hand, or the most severely 
injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69.

There is no evidence of record that the veteran is 
ambidextrous, and he has not asserted otherwise.  On the 
other hand, since there is adequate evidence of record 
pertaining to the question of the veteran's handedness, there 
is no need for testing on VA examination for the purpose of 
providing a dominant rating.  

Regarding the evidence of record as it relates to the 
question of the veteran's handedness, the Board assigns 
considerably more weight to the statement signed by the 
veteran in service in 1981, the VA examination report signed 
by a VA examiner in 1996, and the veteran's admission that he 
writes with his left hand than it does to the statements of 
the veteran, his family, and associates that were prepared 
subsequent to the initiation of the 1999 appeal currently 
before the Board.  

The question of handedness is one that can have considerable 
subjective input and thus be the product of certain whims of 
the individual seeking to characterize someone else or 
themselves as right hand or left hand dominant.  One may bat 
a baseball right handed and throw left handed, and 
characterize himself or herself as dominant with either hand 
depending upon whether there is a reason why someone has 
asked him or her the question.  In other words, the 
opportunity for a manipulation of the answer is great.  
Consequently, the more likely that the evidence on the 
subject is disassociated from the need for a certain outcome, 
the more objective and reliable that evidence becomes.  

The statement signed by the veteran in 1981 indicating that 
he was left-handed was given for informational purposes at 
the time.  It is considered highly reliable because the 
veteran had no motivation for choosing one hand over the 
other; it must be assumed that he provided the most accurate 
information available to him at the time.  When he signed 
that statement, the veteran was for all intents and purposes 
a disinterested witness since he had no reason to provide 
anything but accurate information.  Secondly, the VA 
examination report prepared in 1996 that indicated that the 
veteran was left-handed is also considered highly reliable 
because it was prepared by a medical professional for 
informational purposes and for no other purpose.  There is no 
basis to believe that the examiner was anything more than a 
disinterested observer.  Although the basis for the 
examiner's assessment of the veteran as left-handed is 
unknown (e.g.; self report by the veteran or observation of 
the examiner), it too must be assumed to be an accurate 
assessment of handedness made by that examiner absent 
evidence to the contrary.  Finally, the fact that the veteran 
writes with his left hand is highly persuasive for finding 
that he is left hand dominant because that indicates that the 
left hand is the one over which he has long ago learned the 
fine motor control necessary for that activity and similar 
activities requiring fine motor skills.  

On the other hand, the evidence supporting the finding that 
the veteran is right hand dominant consists of statements 
prepared by the veteran and other individuals subsequent to 
the reduction of the veteran's disability evaluation and the 
initiation of the appeal of that reduction.  Their 
objectivity can legitimately be questioned.  These statements 
were prepared not only for the purpose of providing 
information regarding the veteran's handedness, but for the 
additional purpose of challenging the reduction in the 
veteran's benefits (i.e., monetary gain).  As such, these 
statements are not considered as reliable or objective as the 
evidence supporting the finding that the veteran is left hand 
dominant that were prepared solely for the purpose of 
establishing the fact of the veteran's handedness.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim that he is right hand dominant.  

Under Diagnostic Code 5302, a 20 percent disability 
evaluation is for assignment where there is moderately severe 
disability of the extrinsic muscles of the shoulder girdle of 
the nondominant upper extremity.  The veteran's right 
shoulder is the nondominant shoulder.  Thus, an evaluation in 
excess of 20 percent for the service-connected residuals of a 
gunshot wound to the right (non-dominant) shoulder with 
injury to Muscle Group II, is not warranted.  The 
preponderance of the evidence is against restoration of a 30 
percent disability rating for residuals of a gunshot wound to 
the right shoulder.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
4.40, 4.59, 4.72, and Part 4, Diagnostic Code 5302.

Finally, the Board notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (2001) 
have been considered.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The evidence of record does not show that the 
veteran's shell fragment wound to Muscle Group II of the 
right shoulder presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an increased evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the veteran's complaints of pain are 
noted, evidence of an exceptional disability picture, such as 
that manifested by frequent hospitalization or absence from 
work, is not demonstrated.  Restoration of an increased 
rating on an extraschedular basis, therefore, is not 
warranted.  


ORDER

Entitlement to restoration of a 30 percent disability rating 
for residuals of a gunshot wound to the right shoulder, 
currently rated as 20 percent disabling, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

